270 F.2d 329
106 U.S.App.D.C. 136
Lucius BOMAR, Appellant,v.UNITED STATES of Amercia, Appellee.
No. 15100.
United States Court of Appeals District of Columbia Circuit.
Argued Aug. 4, 1959.Decided Aug. 13, 1959.

Mr. Edward J. Skeens, Washington, D.C., for appellant.
Mr. Edward C. O'Connell, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
A jury found the appellant guilty of taking indecent liberties with his nine year old stepdaughter in violation of D.C.Code Ann. 22-3501(a) (1951).  We have carefully considered his various claims but find no error affecting substantial rights.


2
Affirmed.